Citation Nr: 0528680	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  01-06 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to waiver of recovery of overpayments of improved 
pension benefits calculated in the amount of $4,824 and 
$17,966.63.


REPRESENTATION

Appellant represented by:   Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from January 1972 to August 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas, that denied the veteran's request for waiver of the 
recovery of the overpayments at issue. 

In June 2003 and September 2004, the Board returned the case 
to the RO for additional development, and the case was 
subsequently returned to the Board.


FINDINGS OF FACT

1.  The veteran had family income from 1997 through 1998, but 
he did not accurately inform VA of the income.

2.  The RO retroactively reduced the veteran's improved 
pension benefits based on the unreported family income.

3.  The retroactive termination of the veteran's improved 
pension benefits resulted in the creation of two overpayments 
in the amounts of $4,824 and $17,966.63, subject to this 
appeal.

4.  The veteran's failure to promptly report his family 
income was done with the intent to seek an unfair advantage, 
with knowledge of the likely consequences, and with resulting 
loss to the government.

5.  The veteran's actions of failing to report his family 
income resulted in the creation of the overpayments at issue.



CONCLUSION OF LAW

Waiver of recovery of the overpayments in the amount of 
$4,824 and $17,966.63 of the veteran's improved pension 
benefits is precluded by a finding of bad faith on the part 
of the veteran with regard to each overpayment.  38 U.S.C.A. 
§ 5302(a) (West 2002 & Supp. 2005); 38 C.F.R. § 1.965(b) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

The notice and duty-to-assist provisions of the VCAA do not 
apply in waiver of overpayment.  Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).


Background

In a September 1994 rating decision, the RO determined that 
the veteran was entitled to pension benefits.  

In a September 1994 letter, the veteran was notified that VA 
improved pension benefits had been granted.  He was advised 
of his rate of pension.  He was informed what income the rate 
of pension was based upon.  He was informed that pension was 
based on zero dollars of earned income, income from Social 
Security Administration (SSA) benefits, retirement income, 
interest income, insurance income, or any other income.  He 
was told to immediately inform VA if there was any change in 
income and that any change in income would necessitate an 
adjustment in benefits.  He was informed that his rate of VA 
pension depends on his "family" income which included his 
income as well as the income of his dependents.  A VA Form 
21-8768 was included which informed him that he was obligated 
to provide prompt notice of any change in income or net worth 
and that a failure to provide such would result in the 
creation of an overpayment which would be subject to 
recovery.

Thereafter, additional financial information was sought.  The 
veteran was told to report all of his income.  

In June 1996, an eligibility verification report (EVR) was 
received from the veteran.  He reported that he had no family 
income, but for wages of $200 earned from March to April 
1996.  

In August 1996, the veteran was provided the same information 
as in the September 1994 letter.  He was also provided a VA 
Form 21-8768.  

In January 1997, an EVR was received.  The veteran reported 
that neither he nor his wife had been employed in 1996.  He 
reported having no family income by drawing a line through 
the areas provided for reporting income.  He reported that he 
expected no income in 1997.

In February 1997, VA notified the veteran of his rate of 
pension and of the information provided in the August 1996 
letter.  He was again provided a VA form 21-8768.  

Thereafter, information was received showing that the veteran 
and his spouse had separated.  

In a July 1998 letter, the veteran was notified by VA that VA 
proposed to reduce his VA befits because he was in receipt of 
benefits from the Social Security Administration (SSA).  In 
September 1998, this action was undertaken.  VA retroactively 
reduced the veteran's benefits effective February 1, 1997.  
In October 1998, the veteran was notified that this 
retroactive reduction had resulted in the creation of an 
overpayment in the amount of $4,824.  

In March 1999, VA notified the veteran that VA proposed to 
reduce the veteran's benefits retroactively based on his 
receipt of earned income in 1995 and 1996.  In May 1999, this 
action was undertaken.  

In a December 1999 letter, the veteran was informed of his 
rate of pension and of his responsibilities as a pension 
recipient.  He was again given a VA Form 21-8768.  

In January 2000, VA notified the veteran that VA proposed to 
reduce the veteran's benefits retroactively based on his 
receipt of earned income in 1996.  

In a February 2000 letter, VA requested additional financial 
information from the veteran.  

In April 2000, VA retroactively reduced the veteran's pension 
benefits effective February 1996.  

In June 2000, VA notified the veteran that VA proposed to 
reduce the veteran's benefits retroactively based on his 
receipt of earned income in 1997 and 1998.  

Also, in June 2000, VA notified the veteran that his benefits 
would be readjusted based on his change in martial status 
since he and his wife resumed living together in December 
1998.  

In September 2000, the veteran was notified that his VA 
benefits would be terminated effective June 2000, subject to 
recoupment of any overpayment based on his incarceration.  

In November 2000, an EVR was received from the veteran.  The 
veteran reported that no family income other than wages 
earned by him in the amount of $900 from November 1999 to 
December 1999.  

In November 2000, the veteran was notified of his rate of 
pension and of his responsibilities as a pension recipient.  
He was again given a VA Form 21-8768.  

In January 2001, the veteran stated that he had a disabling 
back disability as well as alcohol and substance abuse 
problems.  He admitted that over the years, he had attempted 
to return to work, but was ultimately unsuccessful.  He 
requested waivers of the recovery of any overpayments at 
issue.  In March 2001, he submitted a financial status report 
which showed that his monthly income was exceeded by the 
monthly expenses.  He listed one creditor.  

In a March 2001 decision, the Committee considered an 
overpayment of $4,051.37 which was created when the veteran 
was incarcerated as his benefits were thereafter terminated.  
The Committee determined that the veteran was entitled to 
waiver of recovery of this overpayment of improved pension 
benefits.  

In May 2001, VA notified the veteran that his pension 
benefits were retroactively reduced based on his earned 
income he received from 1997 and 1998.  

In a May 2001 letter, the veteran was notified of his rate of 
pension and of his responsibilities as a pension recipient.  
He was again given a VA Form 21-8768.  

In a May 2001 decision, the Committee determined that the 
veteran was not entitled to waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$17,966.63 based on a finding that the veteran had committed 
bad faith in the creation of the overpayment when he did not 
report his wife's earned income in 1997 and his earned income 
in 1997 and in 1998.  

In June 2001, the veteran submitted a letter in which he 
stated that he knew that he owed VA money for the 
overpayment.  He submitted a financial status report in which 
he reported that his monthly income was exceeded by his 
monthly debts.  He listed four creditors.  

In a July 2001 decision, the Committee granted the veteran's 
request for a waiver of the overpayment in the amount of 
$4,128 which was created when the veteran failed to report 
earned income in 1995.  In another July 2001 decision, the 
Committee granted the veteran's request for a waiver of the 
overpayment in the amount of $900 which was created when VA 
granted a retroactive apportionment to the veteran's spouse.  
In another July 2001 decision, the Committee granted the 
veteran's request for a waiver of the overpayment in the 
amount of $696 which was created when the veteran failed to 
report earned income in 1996.  It was noted that the veteran 
had reported some wages in 1996 which mitigated his fault 
with regard to this debt.  

In another July 2001 decision, the Committee determined that 
the veteran was not entitled to waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$4,824 based on a finding that the veteran had committed bad 
faith in the creation of the overpayment when he did not 
report his SSA income in 1997.  

Thereafter, the veteran contended that his disabilities were 
not taken into account.  He stated that he was not well 
enough to make the financial reports showing his income for 
the periods in question.  He reported that he had had ongoing 
substance abuse problems.  He related that he only had worked 
sporadically and had not reported his earned income because 
he did not want to risk losing his benefits to only have to 
reapply again.  


Analysis

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith. 38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  "Bad faith" 
refers to "unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense."  38 C.F.R. § 
1.965(b)(2).  Conduct by a claimant undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the government is 
required for a showing of bad faith.  Id.  In Richards v. 
Brown, 9 Vet. App. 255 (1996), the United States Court of 
Appeals for Veterans Claims ("the Court") found that the 
operative language in 38 C.F.R. § 1.965(b)(2) limits bad 
faith to cases in which there is an intent to seek an unfair 
advantage.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 
1.965(a).

Regardless of whether or not an originating agency has found 
fraud, misrepresentation, or bad faith so as to act as a bar 
to waiver of an overpayment, the Court has held that the 
Board is required to review that determination.  Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Therefore, even though 
the Committee determined that there was a statutory bar to 
waiver of recovery of the overpayments at issue, the Board 
must make such a finding, also.  

In this case, with regard to the two overpayments at issue, 
the veteran failed to accurately report his family income 
from 1997 to 1998.  When he was awarded VA improved pension 
benefits, he was clearly notified of his obligation to report 
all income from all sources as well as any changes thereto 
and that his pension award was based on his family income.  
He was provided this information in September 1994, August 
1996, and February 1997.  He was later repeatedly informed of 
the same.  

In sum, despite the clear notifications by the RO, the 
veteran deliberately failed to report his family income. 

The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that her income has changed.  See 38 C.F.R. §§ 
3.277, 3.660(a)(1).  

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran 
failed to promptly report his family income and did so with 
the intent to seek an unfair advantage, with knowledge of the 
likely consequences, and with resulting loss to the 
government.  This action constituted bad faith.

The veteran essentially asserts that he was ill and that he 
was unable to accurately report his income.  However, he also 
asserts that he did not report it because he felt that he 
would not maintain the income and then would have to reapply 
for VA benefits.  The veteran was unambiguously told to 
report all income to VA, regardless of the source or of the 
amount.  It would then be incumbent upon VA to determine what 
income was countable for pension purposes.  The veteran 
ignored VA's notifications.  While he may have been impaired 
due to disabilities, he was never deemed incompetent by VA.  
There is no record that he requested assistance from VA with 
his EVR forms.  He filled out his EVR forms and signed them.  
Thus, he endorsed the information contained therein, which 
was inaccurate.  

To the extent that the veteran may assert that the pension 
benefits were not enough to cover all of his family expenses, 
the amount of his pension award was not based on his 
expenses, but on his family income.  The fact that the 
pension amount might not be sufficient to cover what the 
veteran feels were legitimate expenses to support his family 
is not a defense to his failure to report the additional 
income.  He was fully informed to report all family income.  
He did not do so. 

The Board finds that the veteran purposely did not inform VA 
of his family income in order to maintain his receipt of VA 
improved pension benefits.  That is, the veteran willfully 
refused to inform VA accurately of his family income so that 
he could wrongfully receive VA benefits in excess of what he 
was entitled to receive.  He did so over several years.  He 
did not correct the inaccuracies until confronted by VA.  
Thus, it was not a one-time occurrence.  As such, the Board 
finds that he did in fact deceive VA.  Likewise, the Board 
does not find that the veteran lacked the requisite knowledge 
of the likely consequences of failing to report his family 
income in its entirety.  As indicated, he was fully informed 
that an overpayment which would be subject to recovery could 
result from a failure to accurately report his family income.  
He was informed of this fact on more than occasion by VA and 
was provided VA Forms 21-8768 which also informed him of his 
obligations and the consequences of his failure to accurately 
report his family's income.  There is no evidence that the 
veteran did not understand his obligations.  He states that 
this is the case now, but the record does not support that he 
was incompetent and could not provide the correct 
information.  

As a result of the veteran's bad faith, the overpayments were 
created.  By failing to accurately and fully report his 
family income, the veteran concealed relevant financial 
information.  In doing so, he showed intent to seek an unfair 
advantage.  He had been repeatedly told that an overpayment 
could be created if he failed to accurately report his family 
income.  Therefore, he had the knowledge of the likely 
consequences of his actions.  He was told that his rate of 
improved pension was based on his reported income.  Since he 
did not accurately report his family income, he knew that he 
was receiving benefits in excess of those to which he was 
entitled and that there would therefore be resulting loss to 
the government.

In light of the foregoing, the Board finds that the evidence 
establishes that the veteran acted in bad faith in his 
dealings with VA.  

When an overpayment of VA benefits results from such bad 
faith on the part of the veteran, waiver of the debt is 
precluded by law, regardless of the veteran's current 
financial status to include financial hardship or any of the 
other elements of the standard of equity and good conscience.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).

Waiver of recovery of an overpayments in the amount of $4,824 
and $17,966.63 of the veteran's improved pension benefits is 
precluded by a finding of bad faith on the part of the 
veteran.




ORDER

The appeal is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


